DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 16, 19-22, 25-26, 29-32 and 35 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 16, 19-22, 25-26, 29-32 and 35.  Prior art of record fails to teach or fairly suggest a server and a method of managing an event by a terminal, the method comprising:
transmitting, to a subscription manager discovery service (SM-DS), a first message requesting for first information related to an event,
receiving, from the SM-DS, the first information including an event identifier (ID); and
transmitting, to a subscription manager data preparation plus (SM-DP+), a second message requesting for the event, the second message including the event ID and a matching ID source of the event, 
wherein the matching ID source of the event is set to an object ID (OID) of the SM-DS that provided the event ID.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(20190230087) Gharout et al teaches UE scans bar code to read an activation code.  The UE decodes the activation code so as to obtain data relating to the server to be contacted (address of the server and identifier of the latter SM-DP+ OID) as well as the profile access token (Matching ID) (0096-0097).
	---(2020/0236546) Yu et al teaches the SD-DP+ server generates a profile update package which may include SM-DP+ object ID and the object identifier is used to indicate an SM-DP+ server that sends the first message (0320).
	---(2020/0272446) Koo et al teaches LBA enables LPA to start the eSIM profile download procedure, and may transfer eSIM activation code information including an SM-DP+ address, an AC_TOKEN, and SM-DP+ OID (0293).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646